Citation Nr: 1400785	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for tremor of the right and left hands, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had service as a member of the Army Reserves and the Army National Guard from 1982 to 2004.  During that time, he had periods of active duty or active duty for training from April 1982 to October 1982, from May 1988 to October 1988, from January 1991 to April 1991, and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

In January 2009, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of that hearing has been associated with the claims file.  In a correspondence dated in January 2010, the Veteran was informed that the Veterans Law Judge who conducted the January 2009 hearing was no longer employed with the Board.  The Veteran requested that he be scheduled for another hearing before a member of the Board, to be held at the RO.  Another hearing was scheduled for September 2010 at the St. Petersburg RO; however, the Veteran failed to appear for the hearing, and has offered no explanation for his absence.  Therefore, the Board will consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2013).  

This case was previously before the Board in April 2009, at which time the issues currently on appeal were remanded for additional development.  Following the requested development, a Supplemental Statement of the Case was issued in October 2009.  In March 2011, the Board again remanded the case for further evidentiary development.  The Appeals Management Center (AMC) completed the requested development and issued another Supplemental Statement of the Case in May 2012.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for tremor of the right and left hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  A chronic back disorder was not manifested in service, arthritis of the lumbar spine was not manifested in the first post service year, and it is not shown that any current low back disability is related to service.  

2.  The evidence being in equipoise, the Veteran has a right knee disorder that is related to his active service.  

3.  The evidence being in equipoise, the Veteran has a left knee disorder that is related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for patellofemoral syndrome of the right knee have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 3107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a VA letter dated in February 2006 from the RO to the Veteran, which was issued prior to the RO decision in July 2006.  An additional letter was issued in March 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the January 2009 hearing, the Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for additional identified records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.  

VA has obtained service and post-service medical records.  All known and available 
records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Therefore, the Board also finds that the post-remand VA examinations substantially comply with the Board's remand directions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual background.

The enlistment examination in September 1985 was negative for any complaints or findings of a bilateral knee disorder, hand tremors or a back disorder.  During a periodic examination in June 1995, the Veteran reported a history of knee arthralgias.  Clinical evaluation of the lower extremities and neurologic system was normal.  DD Form 2807-1, dated in August 2001, noted finding of knee pain secondary to civil occupation.  On a February 2004 post-deployment health assessment form, the Veteran reported experiencing numbness or tingling in his feet. 

The Veteran's claim of entitlement to service connection was received in January 2006.  He was afforded a VA examination in May 2007.  At that time, it was noted that a post-deployment health assessment in February 2004 has shown that the Veteran had reported swollen, stiff, and painful joints.  An in-service examination report dated in June 1995 mentions painful knees for over one year; however, the June 1995 physical examination report noted normal lower extremities and spine.  A service treatment record from August 4, 2001, mentions pain in the knee; however, examination of the lower extremities was normal.  A service treatment record problem list mentions left knee pain, and a treatment note dated in March 2006 mentions a two year history of  arthralgias of the elbows, knees, ankles, shoulders, and hips since being in Iraq.  The Veteran indicated that his knee problems began around 1995; but did not identify a specific injury in 1995.  He denied non-military injury to the affected joints.  He described pain in both knees, precipitated by kneeling, bending, or squatting; he also reported popping of the knees.  He was not using a brace, crutches or a cane.  The diagnosis was minimal degenerative joint disease of the right and left knees.  

Received in January 2008 were VA progress notes dated from October 2006 to September 2007.  A treatment note, dated October 4, 2006, indicates that the Veteran was seen for evaluation and management.  The treatment note reports a past medical history of degenerative joint disease.  The assessment was degenerative joint disease.  

During the January 2009 hearing, the Veteran testified that he first injured his back while preparing to come from the Gulf war.  He stated that it was while packing up, lifting and loading trucks that he felt the pain in his back.  He indicated that he did report his back problems, but nothing much was ever done.  He reported that he continued to have problems with his back during his subsequent period of active service in 2003/2004; however, he did not seek any treatment.  He added that he had sought treatment for his back since his discharge from service.  He also asserted that he injured his knees while working in an aviation field, climbing up the helicopters and bending over and kneeling.  He did not require any medical aid for his knees.  He indicated that he first sought treatment after service in 2004.

Received in June 2009 were VA outpatient treatment reports dated in March 2006.  A primary care note, dated in March 2006, indicates that the Veteran reported a two year history of arthralgias in the elbows, knees, ankles, shoulder, and hips since Iraq.  The assessment was diffuse arthralgias.  

The Veteran was afforded a VA examination in April 2011; at that time, he reported hurting his back during the Gulf War approximately in 1991.  The Veteran indicated that he was packing a heavy pack when he felt a pulling feeling in his lower back and that he had back problems since.  He had no back surgery and did not wear a back brace.  He denied any incapacitating episodes.  He reported that the back pain would radiate on an intermittent basis with activity; he reported no bilateral lower extremity weakness and he did not use any ambulatory aids.  He worked as a truck driver.  Physical examination revealed some slight decrease in range of motion, no tenderness and no objective evidence of spasm or deformity.  X-ray study of the lumbar spine revealed degenerative disc disease at L5-S1.  The impression was degenerative disc disease L5-S1.  The examiner noted that the Veteran checked "no" for back pain on his post-deployment questionnaire from 2004, and he saw no notes for doctor's visits for back pain.  The examiner also noted that he did not see any VA records or private treatment reports for back pain.  The examiner concluded that as the Veteran had checked "no" for back pain on his post-deployment questionnaire, it was less likely as not that his current back pain was a continuation of the pain in service.  

An April 2011 VA joints examination report shows that the Veteran reported that his knees had been bothering him since 1991.  He did not report any specific accident, and had not had any knee surgery.  He did not wear any braces.  X-rays of both knees were reportedly normal.  The impression was left knee and right knee patellofemoral syndrome.  The examiner again noted that on the Veteran's post-deployment questionnaire from 2004, he checked "yes" for swollen, stiff, and painful joints during his time in service.  In a Form 2807-1 dated in 2009, it was noted that the Veteran had knee pain secondary to civilian occupation; knee pads were suggested as well as over-the-counter pain medications.  In a 2009 administrative decision, it was noted that the Veteran had knee pain from climbing on helicopters as well as bending over and kneeling on them.  The Veteran stated that he had no problems from his knees or from his back working as an electrician.  There is no report of medical visits for knee pain during his time spent in the service.  In a note from Dr. Rappaport, dated in March 2006, it reported arthralgias of the elbows, knees, ankles, shoulders and hips since being in Iraq for two years.  The examiner stated that given the somewhat conflicting statements, the issue of etiology could not be resolves without resorting to mere speculation.

Legal Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  

The advantages of these evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve Veteran status for purposes of that claim.").  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Federal Circuit has determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  See Jandreau, 492 F. 3d at 1377.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Back Disability

After review of the evidentiary record, the Board finds that service connection is not 
warranted for a back disorder, including degenerative disc disease L5-S1.  Significantly, the service treatment records are completely silent with respect to any findings or diagnoses of a back disorder.  In fact, at the time of his separation examination in February 2004, clinical evaluation of the spine was normal, and the Veteran denied having any back problem at that time.  The first clinical documentation of the onset of a low back disorder is in April 2011, many years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  

The medical record also does not present any evidence of arthritis of the lumbar spine being present within the first post-service year, and hence service connection may not be afforded for a low back disorder presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the evidence of record does not support the Veteran's contention that there is a connection between his current back disorder and service.  The Board notes that, while the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, there is no reliable evidence demonstrating a relationship between the Veteran's currently diagnosed back disorder and service.  The Veteran has not submitted any competent evidence of a nexus to service.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, following a VA examination in April 2011, the VA examiner stated that it is less likely as not that the Veteran's current back pain is a continuation of the pain in the military.  The examiner explained that the Veteran checked no for back pain on his post-deployment questionnaire in 2004, and he saw no notes for doctor's visits for back pain.  The examiner also noted that he did not see any VA records or private treatment reports for back pain.  This opinions is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
In light of the foregoing, the Board notes that the only evidence suggesting a nexus between active duty service and a back disorder is limited to the Veteran's own statements.  A lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1377.  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the back disorder.  Here, the Board finds his assertions to be of less probative value than the contemporaneous records during service and the April 2011 VA examiner's opinion.  Thus, the Veteran's contentions are outweighed by the medical evidence of record as to whether he has a current back disability that is related to a disease or injury incurred during service.

Given the absence of complaint or treatment until many years after service, and the preponderance of the medical evidence that weighs against the Veteran's claim, the Board finds that the Veteran's current low back disorder was not incurred in or aggravated by service.  As such, the Veteran's claim for service connection for a back disorder, including degenerative disc disease, must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

Left and Right Knee Disabilities

Having considered all of the above evidence and resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for right and left knee disabilities.  The Veteran testified that he injured his knees while working in an aviation field, climbing up the helicopters and bending over and kneeling.  Significantly, a post-deployment health assessment in February 2004 notes that the Veteran had reported swollen, stiff, and painful joints.  The record confirms that the Veteran was an aircraft power plant repairman.  During the April 2011 VA examination, the examiner noted that a 2009 administrative decision noted that the Veteran had knee pain from climbing on helicopters as well as bending over and kneeling on them.  While an August 2001 treatment note indicates that the Veteran had knee pain from civilian occupation, a VA primary care note, dated in March 2006, shows that the Veteran reported a history of arthralgias in the knees since Iraq, wherein an assessment of diffuse arthralgias was provided.  Finally, the April 2011 VA examiner stated that, given somewhat conflicting statements, the issue could not be resolved without resorting to mere speculation.

The Board is aware that the evidence is limited with respect to nexus evidence. However, the Board concludes that in this case, as it now stands, the evidence of record is at the very least in relative equipoise as to whether the Veteran's current right and left knee disabilities are related to his period of active service.  Given the 2009 administrative decision and the March 2006 primary care note, both of which attribute Veteran's knee complaints to service, the Board concludes that the evidence tends to show that the Veteran's knee disabilities had their onset in service; when read together, those are not contradicted by the VA examiner's inability to say one way or the other.  Thus, entitlement to service connection is warranted.  

In sum, given the absence of the Veteran's service treatment records, the Veteran's statements and testimony regarding his military duties, his primary care doctor's note, the Board finds that the evidence is in equipoise as to whether the Veteran's right and left knee disabilities are related to service.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that service connection for right and left knee disabilities is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a back disability is denied.  

Service connection for patellofemoral syndrome of the right knee is granted.  

Service connection for patellofemoral syndrome of the left knee is granted.  




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for tremor of the right and left hands, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran asserts that he currently experiences a tremor disorder of his bilateral hands that is related to his active service, to specifically include active service in  the Southwest Asia Theater of Operations from January 1991 to April 1991, and from June 2003 to February 2004.

The medical records from the Veteran's periods of active duty service and reserve service document interment reports of hand tremors.  On a June 1995 report of medical history, the Veteran was noted to have fine hand tremors.  An August 2001 medical record shows that the Veteran was diagnosed with benign familial tremors.  On a February 2004 post-deployment health assessment form, the Veteran reported experiencing numbness or tingling in his hands or feet.   

In its March 2011 remand, the Board determined that it was unclear form the medical evidence of record whether the Veteran had a tremor disorder that was related to or was aggravated by service.  VA treatment records has shown a diagnosis of essential tremors in October 2006.  In May 2007, a VA examiner had confirmed the diagnosis of essential tremors of the hands and opined that the disorder was not related to the Veteran's Gulf War service.  However, no opinion had been rendered as to whether the Veteran's essential hand tremors were incurred in or aggravated during any qualifying period of service.

The Veteran was afforded a VA examination in April 2011; at that time, he reported that his tremor began in 1991 or 1992.  The examiner noted that, on the Veteran's post-deployment questionnaire in 2004, he checked "yes" for numbness and tingling in his hands or feet.  The Veteran denied a family history of tremor or Parkinson disease.  He noted that the tremor would occur when he was both at rest and with movement.  Physical examination revealed an impression of bilateral essential hand tremor.  The examiner stated that the Veteran had been noted to have a fine hand tremor without limitations in his report of medical history from 1995; he was also noted to have a familial tremor which was benign in 2001.  Given this report of medical history from 1995 listing the fine hand tremor without limitations, the examiner opined that it was most likely that the Veteran's current hand tremor was a continuation of the hand tremor noted at that time.  The examiner stated that he was uncertain as to the etiology of the tremor.  It was explained that there was nothing in the chart to indicate that the Veteran's hand tremor symptomatology was aggravated or caused by his time spent in service.  However, it was noted to be present during his time spent in service.  The examiner added that there had been a report of a family history of family tremor from 2001; and stated that, because of this, it was uncertain as to how long this tremor had existed.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The VA's General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 7 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that a pre-existing disorder was not aggravated during service (a higher standard). 

In light of the foregoing, the Board finds that additional development is warranted in this case.  Specifically, the medical evidence is unclear as to whether the Veteran's tremor disorder was existed prior to active service and whether it was aggravated during a period of active service, as the medical evidence reflects varying statements as to this issue.  In this regard, the Board notes that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, an addendum should be obtained from the April 2011 VA examiner, if possible, as to whether the Veteran clearly and unmistakably had a tremor disorder when entering his period of active service, and if so, whether there the evidence clearly and unmistakably indicates that the pre-existing condition was not aggravated during or by his period of service beyond its natural progression.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his tremor disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his tremor disability of the right and left hands.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall obtain an addendum to the April 2011 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner must review all pertinent records in the claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following questions: 

(a)  Medical comment is needed as to whether it is at least as likely as not that a tremor disability of the right and left hands is attributable to the Veteran's active service or dates back to his period of active service. 

In making this determination, the examiner is asked to keep in mind the Veteran is competent to report his symptoms as this requires only personal knowledge, not medical expertise, as such come to him through his senses.  The examiner must specifically address the Veteran's reports as to the onset and continuity of symptomatology in determining whether his asserted disorder may have originated in service.
(b) Further, did the Veteran clearly and unmistakably have a tremor disability of the right and left hands when entering his period of active service?  If so, is there also evidence clearly and unmistakably indicating that the pre-existing condition was not aggravated during or by his period of service beyond its natural progression? 

The examiner must discuss the rationale for all conclusions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file. 

If these matters cannot be medically determined without resorting to mere speculation, this should be expressly indicated and an explanation provided as to why this is not possible or feasible. 

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions. The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


